DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on August 17, 2021 has been entered.  Amendment of claims 1, 2, 4, 10 and 12-13 is acknowledged.  Claim 22 is newly added.  Claims 6-8 are withdrawn pursuant to Applicants' election filed on November 26, 2018.  Claims 1-5, 9-13 and 22 are currently under consideration in this application.
	The objections to claims 1 and 4 are withdrawn in view of Applicant's claim amendments. 
	The previous claim rejections under 35 USC 103 are withdrawn in view of Applicant's claim amendment of claim 1 deleting the limitation "comprising an endoneurial tube scaffold, an inner surface of an endoneurial tube in the scaffold comprising laminin".

Claim Objections
Claim 13 is objected to because of the following informalities:  the limitation “wherein the acellular nerve graft is a that is taken from an acellular processed nerve allograft” is grammatically incorrect.  The phrase “a that is taken from” seems extraneous.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments filed 8/17/2021 with respect to the limitation "acellular nerve graft" in claims 1, 9 and 11-13 have been considered but are moot because the arguments do not apply to the new ground of rejection made under 35 U.S.C. 103 over Cullen in view of Moore.  The new rejection was necessitated by Applicant's amendment deleting the limitation "comprising an endoneurial tube scaffold, an inner surface of an endoneurial tube in the scaffold comprising laminin", which changes claim interpretation of the limitation “an acellular nerve graft”.  The new prior art rejection below is based on the art-recognized meaning of the claim term “graft,” which is a piece of living tissue that can be transplanted surgically.
Applicant argues (Arguments Pg. 9, ¶ 3-4) the motivation for modifying Cullen's step of performing an analysis of the test construct is insufficient for establishing a prima facie case of obviousness.  Contrary to Applicant's assertions, the rejection did not ignore particular actions performed as part of the analysis.  While Cullen does not specifically teach identifying at least three longest nerve structures and averaging the measured length, Cullen does disclose measuring the length of neurite ingrowth at weekly time points of the Micro-TENNs and averaging the growth per day over the course of 6 weeks (Cullen [168]).  Cullen clearly teaches the steps of identifying, measuring and averaging nerve structures and one of ordinary skill would have a reasonable expectation of success in modifying Cullen's steps to identify, measure and average the at least three longest nerve structures, because the steps are routine laboratory procedures.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

(New Rejection – Necessitated by Amendment) Claims 1, 9, 11-13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen (US20160250385) in view of Moore (Moore, A. et al. Acellular Nerve Allografts in Peripheral Nerve Regeneration: A Comparative Study, 2011, Muscle Nerve, 44(2): 221-234).
Regarding claim 1, Cullen teaches a method of modulating the activity of a neurological network [bioassay], the method comprising: providing an elongated tubular construct having a first end and a second end, the construct comprising a tubular body having an outer surface and an inner surface defining a luminal core; positioning [affixing] at least one neuron at the first end of the construct; culturing the neuron with the construct in vitro [test construct] to promote extension of an axon of the neuron through at least a portion of the core, thereby forming a tissue-engineered composition (Cullen Claim 20).  Cullen further teaches the construct is referred to as a “Micro-TENN” and in various embodiments, the core comprises a structural protein, or fragment thereof, including, for example, extracellular matrix proteins including, collagen, laminin, hyaluronic acid, fibrin, fibronectin, or the like.  In certain embodiments, the core region comprises a matrix through which one or more axon tracts extend (Cullen [75], lines 9-18).
Regarding the step of performing an analysis of the test construct, wherein the analysis indicates an amount of an outgrowing nerve structure, Cullen does not specifically teach identifying at least three longest nerve structures and averaging the measured length.  However, Cullen discloses the length of neurite ingrowth was measured at weekly time points in order to quantify the rate of growth of the Micro-Cullen [168], lines 9-17).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of performing an analysis of the test construct in Cullen's method of conducting an in vitro bioassay by identifying at least three of the longest nerve structures, measuring the lengths, and averaging the measured lengths.  One would have a reasonable expectation of success because the steps are routine laboratory procedures.
Cullen teaches an elongated tubular construct, but does not teach an acellular nerve graft. 
Moore teaches acellular nerve grafts are superior to silicone nerve conduits in support of nerve regeneration (Moore Abstract Results, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the construct in Cullen's method with an acellular nerve graft as taught by Moore, because acellular nerve grafts are superior to silicone nerve conduits in support of nerve regeneration (Moore Abstract Results, lines 1-2).
Regarding claim 9, Cullen teaches neurite penetration (growth) into DRG (dorsal root ganglion) neuron Micro-TENNS. At 7 DIV, neurites extended 3 mm into the Micro-Cullen [20]; Figure 2). 
Regarding claim 11, Cullen teaches dissociated embryonic rat neurons were precisely delivered to one or both ends of the micro-constructs, which were cultured for 7-140 days in vitro (DIV) based on desired length of axon growth (Cullen [135], lines 13-16).  Cullen also teaches after several days in vitro, neurons will exhibit robust features and axonal outgrowth (Cullen [189], lines 18-20); therefore, it would have been obvious to one of ordinary skill in the art to optimize the period of time for culturing based on the desired length of axon growth. 
Regarding claim 12, Cullen teaches using a micropipette, approximately 5-10 uL of cell solution was precisely delivered to one or both ends of the Micro-TENNs (n=144). The cultures were placed in a humidified tissue culture incubator (37° C. and 5% CO) for 75 minutes to allow cells to attach [affixing], after which, media was added to the culture vessel (Cullen [142], lines 17-22).  Cullen further teaches Micro-TENN design promoted neuronal survival at one or both ends while facilitating axon extension through conduit interior (Cullen [28], lines 8-10) and providing the bioactive ligand, collagen, to encourage neuron localization and longitudinal neurite extension (Cullen [28], lines 12-15).
Regarding claims 13 and 22, Moore teaches three aceullar nerve allografts. Sciatic nerve allografts harvested from donor Sprague Dawley rats were chemically processed and decellularized using a series of detergents (Moore Pg. 5, ¶ 3, lines 1-2).  Sciatic nerve allografts harvested from donor Sprague Dawley rats were independently 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen (US20160250385) in view of Moore (Moore, A. et al. Acellular Nerve Allografts in Peripheral Nerve Regeneration: A Comparative Study, 2011, Muscle Nerve, 44(2): 221-234) and further in view of Hudson (Hudson et al. “Optimized Acellular Nerve Graft Is Immunologically Tolerated and Supports Regeneration”, 2004, Tissue Engineering, Volume 10, pages 1641-1651).
Regarding claims 2-4, Cullen teaches the length of neurite penetration in the Micro TENNs was measured at weekly time points, and the average neurite length at each time point was calculated. Representative Micro-TENNs were fixed at 7, 21, and 42 DIV, and labeled via immunocytochemistry with MAP-2, beta tubulin III, and Hoechst to denote neuronal Somata/dendrites, axons, and cell nuclei, respectively [staining to identify the outgrowing nerve structure from the neuron] (Cullen [157], lines 1-7). Cullen further teaches Micro-TENNs were fixed in 4% formaldehyde before staining with beta-tubulin III during immunocytochemistry (Cullen [147]). 

Hudson teaches optimized acellular grafts created from harvested sciatic nerves (Hudson Pg. 1642, right column, Creation of grafts) which are affixed to the sciatic nerve of a subject (Hudson Pg. 1643, left column, Implantation of grafts).  Hudson further teaches the grafts were then fixed and embedded in paraffin (Hudson Pg. 1643, right column, 1st paragraph) and cut into longitudinal sections of tissue 7 µm thick and stained (Hudson Pg. 1643, right column, 2nd paragraph) to evaluate the immunogenicity of grafts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of performing the analysis of the test construct in Cullen and Moore's method of constructing a bioassay by further preparing the test construct by paraffin-embedding and sectioning the test construct prior to staining, as taught by Hudson, because potential immunogenicity of the grafts can be studied by histology (Hudson Pg. 1643, Col. 1- Col. 2, Immunogenicity of grafts evaluated by histology).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cullen (US20160250385) in view of Moore (Moore, A. et al. Acellular Nerve Allografts in Peripheral Nerve Regeneration: A Comparative Study, 2011, Muscle Nerve, 44(2): 221-234) and further in view of Simon (Simon et al. “Visualizing Axon Regeneration After Peripheral Nerve Injury with Magnetic Resonance Tractography” Neurology: . 
Regarding claim 5, Cullen does not teach scanning the test construct with diffusion tensor imaging and producing a tractographic image; identifying the outgrowing nerve structure from the tractographic image; and quantifying an amount of outgrowing nerve structure. 
Simon teaches a method of visualizing nerve pathways with diffusion tensor imaging (Simon Pg. 1382, Left column, lines 1-3) after interposing [affixing] a nerve graft to the proximal and distal stumps of a resected superficial peroneal nerve (Simon Pg. 1382, right column, 2nd paragraph of Results).  Simon further teaches DTI (diffusion tensor imaging) showed a few axons extending past the repair site into the grafts and persistent muscle edema (Simon figure, E).  Repeat tractography identified regenerating nerve fibers extending through the grafts (Simon figure, F; Pg. 1382, right column, 3rd paragraph of Results) [scanning and identifying the outgrowing nerve structure from a tractographic image].  Fractional anisotropy (FA) maps were calculated at each slice from a region of interest tracing the outline of the common peroneal nerve proximal to the injury, the site of transection/grafting, and the distal deep peroneal nerve (Simon figure, C; Pg. 1382, left column, Methods).  FA values recorded on preoperative and postoperative scans were consistent with axonal regeneration [quantifying the amount of outgrowing nerve structure from the tractographic image] (Simon Pg. 1382, right column, 4th paragraph of Results). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the step of performing the analysis .  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cullen (US20160250385) in view of Moore (Moore, A. et al. Acellular Nerve Allografts in Peripheral Nerve Regeneration: A Comparative Study, 2011, Muscle Nerve, 44(2): 221-234) and further in view of Austen (WO2014015274A1). 
Regarding claim 10, Cullen further teaches treatment with formaldehyde (Cullen [0147]), but does not teach passivating the acellular nerve graft segment prior to affixing the neuron.
Austen teaches tissue passivation can reduce tissue surface reactivity (Austen Pg. 6, lines 25-28) and the methods of passivation can be adapted to treating injured nerves or nerve grafts (Austen Pg. 9, lines 21-23). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cullen and Moore's method of constructing a bioassay by passivating the acellular nerve graft segment prior to affixing the neuron, as taught by Austen, because tissue passivation can reduce tissue surface reactivity (Austen Pg. 6, lines 25-28). 

Non-statutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(Prior Rejection – Modified as Necessitated by Amendment to Copending Claims) Claims 1-5 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 11-14, 17 and 19 of copending Application No. 14/724,365 (Notice of Allowance filed 9/7/2021).  Although the claims 
Claims 1-3, 6, 11-14, 17 and 19 of copending Application No. 14/724,365 are directed to a method for conducting an in vitro bioassay, the method comprising: affixing a dorsal root ganglion to a first end of an acellular nerve graft segment with a collagen gel to form a test construct.
Instant claims 1-5 and 9-13 differ from Application No. 14/724,365 claims in that the instant claims are directed to a method for conducting an in vitro bioassay of an acellular nerve graft, the method comprising: affixing a neuron or a group of neurons (rather than a dorsal root ganglion) to a first end of the acellular nerve graft to form a test construct. 
However, a dorsal root ganglion (DRG) is a member of a group of neurons and thus is a species of the genus of neurons.  Additionally, both applications disclose “a length” as an average length of three of the longest outgrowing nerve structure. Therefore, the method claims of current Application 15/164463 are anticipated by the method claims of Application 14/724,365.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657